DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin Lee (Reg. No. 68,164) on October 14, 2021.

The application has been amended as follows: 
	A. In the Specification, please amend the paragraph beginning on page 30, line 19 as follows:	“Table 6 shows that when the razor blade 200 is formed to have a convex arcuate structure in the shaving direction, the inner curvature radius R of the bent portion 220 varies in the width direction (Z-axis direction) of the razor blade. Thus, it can be seen that when the razor blade is formed to have a convex arcuate structure in the shaving direction, the bent portion 220 is formed such that the inner curvature radius R of the bent portion 220 at a middle portion in the width direction of the razor blade, which is defined at a cross-section [[bisecting]] taken parallel to the shaving direction at a middle of the razor blade with respect to a width of the razor blade, is larger than the inner curvature radius R of the bent portion 220 at both ends of the razor blade.”	B. In the Claims:	● Claim 1, lines 12-14 (amended): “wherein an inner curvature of the bent portion at a cross-section [[bisecting]] taken parallel to the shaving direction at a middle of the razor blade with respect to a width of the razor blade is greater than an inner curvature radius of the bent portion at each end of the razor blade.”	● Claim 9, lines 13-15 (amended): “wherein an inner curvature of the bent portion at a cross-section [[bisecting]] taken parallel to the shaving direction at a middle of the razor blade with respect to a width of the razor blade is greater than an inner curvature radius of the bent portion at each end of the razor blade.”
The following is an examiner’s statement of reasons for allowance:	The prior art previous made of record fails to disclose or make obvious to combine a razor blade configured to cut hair as it is moved in a shaving direction comprising a bent portion with a height in a range of 1.7mm to 2.1mm; a bent portion extending from one end of the base portion; and an edge portion extending from one end of the bent portion and comprising a convexly curved cutting edge, wherein a first separation distance (X) between a curved plane coinciding with a front surface of the base portion and a corresponding point along the cutting edge ranges from 0.3mm to 1.0mm, wherein a measurement of the first separation distance (X) is less than twice a measurement of a corresponding inner curvature radius (R) distance of the bent portion, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        October 19, 2021

/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        10/19/2021